Citation Nr: 1638211	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-08 448 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability secondary to the right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Hartford, Connecticut, regional office (RO) of the Department of Veterans Affairs (VA).  

These appeals were previously before the Board in September 2014 when they were remanded for additional development.  The development requested at that time has been completed, and the appeals have been returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the viral hepatitis for which he was treated during active service was the initial manifestation of his current hepatitis C.  He argues that this was the result of the air gun inoculations he was administered during service, and not his infrequent intravenous heroin use.  

The Veteran also contends that he injured his right ankle during a drill when he was running downstairs with his gear, fell, and twisted his ankle.  He states that ever since this initial injury his ankle has been prone to giving way and additional injuries.  Finally, the Veteran contends that he broke a bone in his right foot during one such episode in June 2010.  

The September 2014 remand requested that a search be made for additional service treatment records, in particular those from the clinic where the Veteran was stationed at the time he claims to have injured his right ankle.  These records are not available, and other service treatment records to include the discharge examination and medical history are also missing.  

The VA has a heightened duty to assist the veteran when records are missing and presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

The Veteran has not been afforded VA examinations of his hepatitis C or his right ankle.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v, 20 Vet. App. at 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006). 

The service treatment records confirm that the Veteran was hospitalized for viral hepatitis during service in January 1976.  The type of hepatitis was not reported.  The hospital summary notes that the Veteran reported using heroin twice during the last six months, but does not include an opinion relating the hepatitis to the heroin use.  

Generally, hepatitis C resulting from drug abuse shall not be deemed to have been incurred in the line of duty, and service connection may not be established for diseases incurred during active service resulting from the abuse of drugs.  See 38 C.F.R. § 3.301(d).  

However, the Veteran contends that his hepatitis was not the result of drug use, but was instead due to the use of air guns to administer inoculations during service.  The Veteran is competent to report the use of air gun injectors.  As of now, there is no reason to doubt his credibility on the issue.

Although there is no scientific evidence to document the transmission of hepatitis C with air gun injectors, VA recognizes that it is biologically possible and that therefore the receipt of immunization with a jet air gun injector is considered a risk factor.  See M21-1, III.iv.4.1.2.e.  In instances where the Veteran had more than one risk factor for hepatitis C, VA is to request a medical opinion in order to determine which risk factor is at least as likely as not the cause of the hepatitis infection.  See M21-1, III.iv.4.1.2.g.  In light of this, the Veteran should be scheduled for a VA examination in order to determine whether or not the hepatitis for which he was treated in service was hepatitis C, and the etiology of his current hepatitis C. 

As for the Veteran's right ankle disability, he is competent and credible to report his in-service injury.  He is also competent to state that he has experienced continued right ankle injuries and symptoms since discharge, although he is not competent to relate these episodes to his original injury.  VA treatment records confirm the presence of a current right ankle disability during the course of the appeal.  The Board finds that the McLendon standard has been met, and the Veteran should be scheduled for a VA examination in order to ascertain the nature and etiology of any current right ankle disability.  

In regards to the right foot disability, the Veteran contends that it is the result of his claimed right ankle disability.  See 38 C.F.R. § 3.310(a) (2015).  As this claim will be dependent on the outcome of the claim for service connection for the right ankle disability, further adjudication of this matter will be deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating from November 2015 that pertain to the Veteran's claimed disabilities and associate them with the claims file.  

2.  After the completion of the above, schedule the Veteran for a VA examination of his hepatitis C.  The claims file is to be reviewed by the examiner to become familiar with the pertinet medical history of the disease.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, please provide the following opinions:

a) Is the hepatitis of an unknown type for which the Veteran was treated in service (see, e.g., 1/76 DA Form 3647-1 in STRs (noting a diagnosis of "Viral, hepatitis, not otherwise specified)) the same hepatitis C that is current diagnosed? 

b) Is it as likely as not that one of the Veteran's two known in-service risk factors of intravenous heroin use and air gun inoculation resulted in his current hepatitis C?  If yes, which of these two risk factors is more likely than not the cause of the current hepatitis C?  If no, is it as likely as not that the Veteran's current hepatitis C was incurred in service due to factors other than heroin use or air gun inoculations?  

A comprehensive rationale for all opinions should be provided.  If the examiner is unable to determine which of the two known risk factors is more likely than not to be the cause of the current hepatitis C, this should be stated in the report.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After the records requested in (1) have been obtained and associated with the claims file, schedule the Veteran for a VA examination of his claimed right ankle disability.  The claims file is to be reviewed by the examiner to become familiar with the pertinet medical history of the ankle.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, please provide the following opinions:

a) Is it as likely as not that the Veteran's current right ankle disability was incurred due to active service?  

A comprehensive rationale for all opinions should be provided.  Any negative opinion cannot be based solely on the absence of medical records that verify treatment for a right ankle disability either during service or over the years following discharge from service.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
A comprehensive rationale for all opinions should be provided.  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




